Citation Nr: 0819760	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-41 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
claims for entitlement to service connection for back and 
right knee disabilities.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a thoracolumbar 
spine disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who received an honorable 
discharge from a period of service from February 6, 1973, to 
May 5, 1977.  VA records show the veteran's discharge for a 
period of service from May 6, 1977, to August 19, 1983, was 
under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the RO listed 
the new and material evidence claims on appeal as for 
scoliosis of the mid-thoracic spine and an unspecified right 
knee condition, the Board finds the issues for appellate 
review are more appropriately addressed as provided on the 
title page of this decision.  

By correspondence dated May 30, 2008, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.

The veteran's service representative raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  This matter is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for a 
cervical spine disability, a thoracolumbar spine disability, 
and a right knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1989 rating decision denied reopening a claim 
for entitlement to service connection for a back disorder and 
denied a claim for service connection for a knee disorder; 
the veteran did not appeal.

2.  Evidence added to the record since the December 1989 
rating decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating these claims.


CONCLUSION OF LAW

As new and material evidence has been received, the claims 
for entitlement to service connection for a thoracolumbar 
spine disability and a right knee disability are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  In the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  

The notice requirements pertinent to the new and material 
evidence claim on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence as to these matters would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a December 1989 rating decision the RO denied reopening a 
claim for entitlement to service connection for a back 
disorder and denied entitlement to service connection for a 
knee disorder.  It was noted, in essence, that the evidence 
demonstrated mid-thoracic scoliosis existed prior to service 
and that the veteran incurred a right knee injury in a 
motorcycle accident prior to service.  The veteran did not 
appeal and the decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

In correspondence dated in March 2005 the veteran requested 
that his claims for entitlement to service connection be 
reopened.  Evidence added to the record since the December 
1989 rating decision includes VA treatment records noting 
chronic low back and right knee disorders.  The veteran also 
provided additional statements concerning the nature of the 
injuries sustained or aggravated during the period of service 
for which he received an honorable discharge.

Based upon a comprehensive review, the Board finds the 
evidence received in support of the veteran's service 
connection claims is new and material.  The recently 
submitted medical evidence indicates back and knee disorders 
separate and distinct from those previously noted as existing 
prior to service and this evidence is sufficient to reopen 
the claim.  This evidence raises a reasonable possibility of 
substantiating these claims.  Therefore, the claims for 
entitlement to service connection for a thoracolumbar spine 
disability and a right knee disability must be reopened.  
These matters are addressed in the remand section of this 
decision.


ORDER

New and material evidence was received to reopen claims for 
entitlement to service connection for thoracolumbar spine and 
right knee disabilities; to this extent the appeal is 
allowed.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in April 2005.  The veteran, however, has not been informed 
that the VCAA notice requirements apply to all elements of a 
claim.  See Dingess/Hartman, 19 Vet. App. 473.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, service medical records show that an enlistment 
examination noted that prior to service, the veteran 
sustained a laceration (subsequently identified as to the 
right knee) requiring sutures in a motor vehicle accident.  
Reports dated within the veteran's period of service from 
February 1973 to May 1977 show treatment for right knee 
symptoms and low back pain.  A June 1974 report noted the 
veteran underwent a meniscectomy and ligament repair 
approximately four years earlier.  The diagnosis was possible 
retained posterior horn.  A December 1975 orthopedic clinic 
report noted mild quadriceps atrophy.  A May 1976 report 
noted the veteran had a long history of low back pain and 
that he had recently fallen off the tail gate of a truck.  
The diagnosis was low back contusion.  

Records dated during the veteran's other-than-honorable 
service from May 1977 to August 1983 include an August 1978 
report with complaints of back pain from the neck to the 
sacrum.  Reports dated in May 1981 noted complaints of neck 
and back pain.  It was also noted that the veteran reported 
he had fallen from a line pole approximately five or seven 
years earlier, which would have been during his good period 
of service.  

VA treatment records include diagnoses of cervical spine, 
thoracolumbar spine, and right knee disorders without 
opinions as to etiology.  Therefore, a medical examination is 
required prior to appellate review.

The Board also notes that the record shows the veteran 
reported his intent to file a claim for Social Security 
Administration (SSA) disability benefits in May 2007.  Any 
medical records associated with that matter may include 
findings pertinent to the veteran's claims.  Therefore, the 
Board finds additional development is required.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  A discharge or release from 
active service under conditions other than dishonorable is a 
prerequisite to entitlement to VA pension or compensation 
benefits.  38 U.S.C.A. § 101(18) (2007).  The Court has held 
that VA has broad discretion to define the character of 
service when benefits may be denied.  Camarena v. Brown, 6 
Vet. App. 565 (1994).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  A preexisting injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the Federal Court are fully 
complied with and satisfied.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have provided any treatment pertinent 
to his claims.  After the veteran has 
signed the appropriate releases, any 
identified report not presently of record 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the veteran's Social Security 
Administration disability determination 
as well as all associated medical 
records.

3.  The veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that a present 
cervical spine, thoracolumbar spine, 
right knee disability was either incurred 
in or aggravated by active service, to 
include whether a back or knee disorder 
existed prior to service and underwent an 
increase beyond the natural progress of 
the disease.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  The 
examiner should be advised that any 
disability initially noted during his 
less-than-honorable period of service 
cannot be considered as having been 
incurred in service.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


